Case 2:18-cv-10228-R-ADS Document 1 Filed 12/10/18 Page 1 of 8 Page ID #:1
      

        CENTER FOR DISABILITY ACCESS
          Chris Carson, Esq., SBN 280048
        Raymond Ballister Jr., Esq., SBN 111282
          Phyl Grace, Esq., SBN 171771
        Dennis Price, Esq., SBN 279082
          Mail: PO Box 262490
        San Diego, CA 92196-2490
          Delivery: 9845 Erma Road, Suite 300
        San Diego, CA 92131
          (858) 375-7385; (888) 422-5191 fax
        phylg@potterhandy.com
        Attorneys for Plaintiff
 
 
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA


          Leopoldo Galvan, Jr.,                     Case No.

                   Plaintiff,
                                                 Complaint For Damages And
              v.                                    Injunctive Relief For Violations
                                                Of: American’s With Disabilities
          Atlantic Square, LLC, a Delaware          Act; Unruh Civil Rights Act
       Limited Liability Company; and
          Does 1-10,

                   Defendants.
       

               Plaintiff Leopoldo Galvan, Jr. complains of Atlantic Square, LLC, a

      Delaware Limited Liability Company; and Does 1-10 (“Defendants”), and

      alleges as follows:


          PARTIES:

          1. Plaintiff is a California resident with physical disabilities. He is a T-12

      paraplegic. He uses a wheelchair for mobility.

          2. Defendant Atlantic Square, LLC owned the real property located at or

      about 2000 S. Atlantic Blvd., Monterey Park, California, in May 2018.

          3. Defendant Atlantic Square, LLC owns the real property located at or

                                               
                                                
      Complaint
      
Case 2:18-cv-10228-R-ADS Document 1 Filed 12/10/18 Page 2 of 8 Page ID #:2
      

    about 2000 S. Atlantic Blvd., Monterey Park, California, currently.
        4. Plaintiff does not know the true names of Defendants, their business
    capacities, their ownership connection to the property and business, or their
    relative responsibilities in causing the access violations herein complained of,
    and alleges a joint venture and common enterprise by all such Defendants.
    Plaintiff is informed and believes that each of the Defendants herein,
    including Does 1 through 10, inclusive, is responsible in some capacity for the
    events herein alleged, or is a necessary party for obtaining appropriate relief.
    Plaintiff will seek leave to amend when the true names, capacities,
   connections, and responsibilities of the Defendants and Does 1 through 10,
   inclusive, are ascertained.

       JURISDICTION & VENUE:
       5. The Court has subject matter jurisdiction over the action pursuant to 28
   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
       6. Pursuant to supplemental jurisdiction, an attendant and related cause
   of action, arising from the same nucleus of operative facts and arising out of
   the same transactions, is also brought under California’s Unruh Civil Rights
   Act, which act expressly incorporates the Americans with Disabilities Act.
       7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
   founded on the fact that the real property which is the subject of this action is
   located in this district and that Plaintiff's cause of action arose in this district.

       FACTUAL ALLEGATIONS:
       8. Plaintiff went to the property in May 2018 to shop at Atlantic Square
   Shopping Center (“Shopping Center”).
       9. The Shopping Center is a facility open to the public, a place of public


                                                
                                                 
      Complaint
      
Case 2:18-cv-10228-R-ADS Document 1 Filed 12/10/18 Page 3 of 8 Page ID #:3
      

    accommodation, and a business establishment.
        10.Parking spaces are one of the facilities, privileges, and advantages
    offered by Defendants to patrons of the Shopping Center.
        11.Unfortunately, even though there were parking space marked and
    reserved for persons with disabilities in the parking lot serving the Shopping
    Center during Plaintiff’s visit, the parking stalls and access aisles have cross
    slopes and running slopes greater than 2.1%.
        12.Indeed, not a single parking space had cross slopes and running slopes
    that were below 2.1%.
       13.Currently, the parking stalls and access aisles are not level with each
   other.
       14.Paths of travel are another one of the facilities, privileges, and
   advantages offered by Defendants to patrons of the Shopping Center.
       15.Unfortunately, the walkways in front of many of the buildings at the
   Shopping Center have cross slopes that are more than 2.1%.
       16.Finally, plaintiff wanted to travel from Foot Locker to Yogurtland.
   Unfortunately, there was no safe route of travel for plaintiff to use. The paths
   of travel would have required the plaintiff to travel with and against traffic or
   travel behind parked cars. This was dangerous for plaintiff.
       17.Defendants have failed to maintain in operable working condition those
   features of facilities and equipment that are required to be readily accessible to
   and usable by persons with disabilities at the Subject Property.
       18.Plaintiff personally encountered this barrier.
       19.This inaccessible facility denied the plaintiff full and equal access and
   caused him difficulty, discomfort, and embarrassment.
       20.The defendants have failed to maintain in working and useable
   conditions those features required to provide ready access to persons with
   disabilities.


                                              
                                               
      Complaint
      
Case 2:18-cv-10228-R-ADS Document 1 Filed 12/10/18 Page 4 of 8 Page ID #:4
      

        21.The barriers identified above are easily removed without much
    difficulty or expense. They are the types of barriers identified by the
    Department of Justice as presumably readily achievable to remove and, in fact,
    these barriers are readily achievable to remove. Moreover, there are numerous
    alternative accommodations that could be made to provide a greater level of
    access if complete removal were not achievable.
        22.For example, there are numerous paint/stripe companies that will come
    and stripe level parking stalls and access aisles and install proper signage on
    rapid notice, with very modest expense, sometimes as low as $300 in full
   compliance with federal and state access standards.
       23.Plaintiff will return to the Shopping Center to avail himself of its goods
   or services and to determine compliance with the disability access laws. He is
   currently deterred from doing so because of his knowledge of the existing
   barriers. If the barriers are not removed, the plaintiff will face unlawful and
   discriminatory barriers again.
       24.Given the obvious and blatant nature of the barriers and violations
   alleged herein, the plaintiff alleges, on information and belief, that there are
   other violations and barriers on the site that relate to his disability. Plaintiff will
   amend the complaint, to provide proper notice regarding the scope of this
   lawsuit, once he conducts a site inspection. However, please be on notice that
   the plaintiff seeks to have all barriers related to his disability remedied. See
   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
   encounters one barrier at a site, he can sue to have all barriers that relate to his
   disability removed regardless of whether he personally encountered them).






                                                
                                                 
      Complaint
      
Case 2:18-cv-10228-R-ADS Document 1 Filed 12/10/18 Page 5 of 8 Page ID #:5
      

    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
    Defendants.) (42 U.S.C. section 12101, et seq.)
        25.Plaintiff re-pleads and incorporates by reference, as if fully set forth
    again herein, the allegations contained in all prior paragraphs of this
    complaint.
        26.Under the ADA, it is an act of discrimination to fail to ensure that the
    privileges, advantages, accommodations, facilities, goods and services of any
    place of public accommodation is offered on a full and equal basis by anyone
   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
   § 12182(a). Discrimination is defined, inter alia, as follows:
             a. A failure to make reasonable modifications in policies, practices,
                or procedures, when such modifications are necessary to afford
                goods,    services,    facilities,   privileges,    advantages,   or
                accommodations to individuals with disabilities, unless the
                accommodation would work a fundamental alteration of those
                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
             b. A failure to remove architectural barriers where such removal is
                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
                Appendix “D.”
             c. A failure to make alterations in such a manner that, to the
                maximum extent feasible, the altered portions of the facility are
                readily accessible to and usable by individuals with disabilities,
                including individuals who use wheelchairs or to ensure that, to the
                maximum extent feasible, the path of travel to the altered area and
                the bathrooms, telephones, and drinking fountains serving the
                altered area, are readily accessible to and usable by individuals


                                              
                                               
      Complaint
      
Case 2:18-cv-10228-R-ADS Document 1 Filed 12/10/18 Page 6 of 8 Page ID #:6
      

                  with disabilities. 42 U.S.C. § 12183(a)(2).
        27.Under the 2010 Standards, access aisles shall be at the same level as the
    parking spaces they serve. Changes in level are not permitted. 2010 Standards
    502.4. “Access aisle are required to be nearly level in all directions to provide
    a surface for wheelchair transfer to and from vehicles.” 2010 Standards §
    502.4 Advisory.
        28.Here, the failure to provide level parking is a violation of the law.
        29.Nowhere shall the cross slope of an accessible route exceed 2.1%. 2010
    Standards § 403.3.
       30. Here, the slopes along the walkways exceeded the levels allowed by law.
       31.Under the ADA, there must be at least one accessible route connecting
   every building on the same site. 2010 Standards § 206.2.2. Travel in the
   vehicular drive path with vehicles is not part of an accessible route.
       32.Here, the failure to provide an accessible route is a violation of the law.
       33.The Safe Harbor provisions of the 2010 Standards are not applicable
   here because the conditions challenged in this lawsuit do not comply with the
   1991 Standards.
       34.A public accommodation must maintain in operable working condition
   those features of its facilities and equipment that are required to be readily
   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
       35.Here, the failure to ensure that the accessible facilities were available
   and ready to be used by the plaintiff is a violation of the law.

   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
   Code § 51-53.)
       36.Plaintiff repleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this


                                                
                                                 
      Complaint
      
Case 2:18-cv-10228-R-ADS Document 1 Filed 12/10/18 Page 7 of 8 Page ID #:7
      

    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
    that persons with disabilities are entitled to full and equal accommodations,
    advantages, facilities, privileges, or services in all business establishment of
    every kind whatsoever within the jurisdiction of the State of California. Cal.
    Civ. Code §51(b).
        37.The Unruh Act provides that a violation of the ADA is a violation of the
    Unruh Act. Cal. Civ. Code, § 51(f).
        38.Defendants’ acts and omissions, as herein alleged, have violated the
    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
   rights to full and equal use of the accommodations, advantages, facilities,
   privileges, or services offered.
       39.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
   discomfort or embarrassment for the plaintiff, the defendants are also each
   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
   (c).)

             PRAYER:
             Wherefore, Plaintiff prays that this Court award damages and provide
   relief as follows:
           1.For injunctive relief, compelling Defendants to comply with the
   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
   plaintiff is not invoking section 55 of the California Civil Code and is not
   seeking injunctive relief under the Disabled Persons Act at all.
           2.Damages under the Unruh Civil Rights Act, which provides for actual
   damages and a statutory minimum of $4,000 for each offense.





                                               
                                                
      Complaint
      
Case 2:18-cv-10228-R-ADS Document 1 Filed 12/10/18 Page 8 of 8 Page ID #:8
      

        3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 
    Dated: December 7, 2018          CENTER FOR DISABILITY ACCESS
 
                                     By:
                                     ____________________________________

                                           Chris Carson, Esq.
                                             Attorney for plaintiff
 





















                                             
                                              
      Complaint
      
